Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a zero crossing reference module configured to define a zero-crossing region based on a current zero-crossing point of a current of a coil of the motor as a reference point, which is aligned with or delayed with respect to a voltage zero-crossing point of a back electromotive force of the motor rotating at a preset rotating speed, in a preliminary procedure; 
a mode switching setting module configured to set a reference parameter of the back electromotive force of the motor rotating at the preset rotating speed in the preliminary procedure; a driving mode selector module connected to the zero crossing reference module and the mode switching setting module, wherein when the driving mode selector determines that the current zero-crossing point fails to fall in the zero-crossing region in a current detection mode, the driving mode selector selects to switch from the current detection mode to a voltage detection mode, and when the driving mode selector determines that a parameter of the back electromotive force is equal to the reference parameter in the voltage detection mode, the driving mode selector selects to switch back to the current detection mode; and 
a motor driving controller module connected to the driving mode selector module, configured to calculate a position of a rotor of the motor based on the current to drive the motor when the current detection mode is selected, and configured to determine the position of the rotor based on the back electromotive force to drive the motor when the voltage detection mode is selected.


With respect to claim 7, the Prior Art does not teach (a) defining, by a zero crossing reference module, a zero-crossing region based on a current zero-crossing point of a current of a coil of the motor as a reference point, wherein the current zero-crossing point is aligned with or delayed with respect to a voltage zero-crossing point of a back electromotive force of the motor rotating at a preset rotating speed; 
(b) setting a reference parameter of the back electromotive force of the motor rotating at the preset rotating speed by a mode switching setting module; (c) calculating a position of a rotor of the motor based on the current to drive the motor in a current detection mode by a motor driving controller module; 
(d) determining, by a driving mode selector module, whether or not the current zero-crossing point of the motor rotating falls in the zero-crossing region, in response to determining that the current zero-crossing point falls in the zero-crossing region, selecting to maintain the current detection mode and continuingly performing the previous step (c), and in response to determining that the current zero-crossing point fails to fall in the zero-crossing region, selecting to switch from the current detection mode to a voltage detection mode; 
(e) determining the position of the rotor based on the back electromotive force to drive the motor in the voltage detection mode by the motor driving controller module; and (f) determining, by the driving mode selector module, whether or not a parameter of the back electromotive force is equal to the reference parameter in the voltage detection mode, in response to determining that the parameter of the back electromotive force is not equal to the reference parameter, selecting to maintain the voltage detection mode, and in response to determining that the parameter of the back electromotive force is equal to the reference parameter, selecting to switch back to the current detection mode and then performing step (c).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.